DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 18, 2022 has been entered.
 Response to Amendment
The affidavit under 37 CFR 1.132 filed March 18, 2022 is sufficient to overcome the rejection of claim 1 based upon De Souza et al applied under 35 U.S.C. 103 in combination with Ishihara.
Election/Restrictions
Claim 1 is allowable. Claims 5, 7-10 and 12, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of Species I and Species II, as set forth in the Office action mailed on June 29, 2020, is hereby withdrawn and claims 5, 7-10 and 12 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Julie Heitzenrater on April 29, 2022.
The application has been amended as follows: 
1. Amend claim 7 as follows
7.	The method according to claim 1, wherein the component is a roller for hot or cold rolling metal strips, further comprising forming a journal oriented coaxially relative to the core portion on each end face of the core portion 
2. Amend claim 8 as follows
8.	The method according to claim 7, whereinin operating step b), an end portion of the peripheral surface of the core portion blank is not covered by the wear-resistant layerand in operation c), the journalformed from the end portion of peripheral surface of the core portion blank that is not covered by the wear-resistant layer, wherein the end portion of peripheral surface of the core portion blank that is not covered by the wear-resistant layer is sized in such a manner that  a volume of the end portion of peripheral surface of the core portion blanka volume of the journal
	3. Amend claim 12 as follows
12.	The method according to claim 1, wherein the shaping of the composite body in the operating step c) is carried out in such a manner that the component after the operating c) in at least one spatial direction has an overdimension with respect to the desired finished dimension of the component in the at least one spatial direction and of the at least one 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
It is the opinion of the examiner that the art of record (considered as a whole) neither anticipates nor renders obvious “shaping the composite body to form the component, wherein the composite body during the shaping is extended in the direction that is the same as the second spatial direction and is compressed in the direction that is the same as the first spatial direction until the dimensions of the composite body in the spatial directions at least correspond to the desired finished dimensions of the components in these spatial directions, wherein the material which forms the wear-resistant later is present on a peripheral surface of the component, wherein the material volume of the component corresponds to the volume of the composite body” and “wherein the solid metal material is a construction steel, and wherein the wear-resistant material consists of a cold work steel or a high-speed steel” in combination with the rest of the claimed limitations set forth in claim 1.
Based on Applicant’s arguments and the examiner’s review of Office Action mailed October 21, 2021, the claimed subject matter is deemed to be allowable. Further clarification/explanation can be reviewed in applicant’s arguments filed March 18, 2022 starting on page 5. Claims 1, 3-10 and 12 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Debra M Sullivan/
Primary Examiner, Art Unit 3725